Exhibit 10(e)

CHANGE IN CONTROL,
SEVERANCE AND EMPLOYMENT AGREEMENT
D. LYNN VAN BORKULO-NUZZO

          THIS CHANGE IN CONTROL SEVERANCE AND EMPLOYMENT AGREEMENT (the
“Agreement”), is made this 1st day of October, 2002, among HUDSON UNITED BANCORP
(“HUB”), a New Jersey corporation which maintains its principal office at 1000
MacArthur Boulevard., Mahwah, New Jersey, HUDSON UNITED BANK (the “Bank”), a New
Jersey chartered commercial bank, with an office at 1000 MacArthur Boulevard.,
Mahwah, New Jersey (HUB and the Bank collectively are referred to herein as the
“Company”) and D. LYNN VAN BORKULO-NUZZO (the “Executive”).

BACKGROUND

          WHEREAS, the Executive has been employed by HUB and the Bank for many
years, most recently as Executive Vice President.

          WHEREAS, the Executive throughout her tenure has worked diligently in
her position in the business of HUB and the Bank;

          WHEREAS, the Board of Directors of HUB and the Bank believe that the
future services of the Executive are of great value to HUB and the Bank and that
it is important for the growth and development of HUB and the Bank that the
Executive continue in her position;

          WHEREAS, if HUB receives any proposal from a third person concerning a
possible business combination with, or acquisition of equity securities of, the
Company, the Board of Directors of HUB (the “Board”) believes it is imperative
that HUB and the Bank and the Board



--------------------------------------------------------------------------------

-2-

be able to rely upon the Executive to continue in her position, and that they be
able to receive and rely upon her advice, if they request it, as to the best
interests of the Company and its shareholders, without concern that the
Executive might be distracted by the personal uncertainties and risks created by
such a proposal;

          WHEREAS, to achieve that goal, and to retain the Executive’s services
prior to any such activity, the Board of Directors and the Executive have agreed
to enter into this Agreement to provide the Executive with continued employment
or certain termination benefits in the event of a Change in Control, as
hereinafter defined;

          WHEREAS, due to the uncertainties created in certain contracts by the
requirement that an executive have “good reason” before any resignation, it is
the intention of the Board that, among other things, the Executive is given the
right hereunder to resign at any time and for any reason and to receive the
payments and benefits provided hereunder if she works for the Company for 90
days following a Change in Control.

          NOW, THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of her advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company, and for other good and valuable consideration, the Company and the
Executive, each intending to be legally bound hereby agree as follows:

          1.     Definitions

                  a.     Cause.   For purposes of this Agreement “Cause” with
respect to the termination by the Company of Executive’s employment shall mean
(i) willful and continued failure by the Executive to materially perform his
duties for the Company under this Agreement after at



--------------------------------------------------------------------------------

-3-

least one warning in writing from the Company’s Board of Directors identifying
specifically any such material failure and offering a reasonable opportunity to
cure such failure; (ii) the willful engaging by the Executive in material
misconduct which causes material injury to the Company as specified in a written
notice to the Executive from the Board of Directors; or (iii) conviction of a
crime (other than a traffic violation), habitual drunkenness, drug abuse, or
excessive absenteeism other than for illness, after a warning (with respect to
drunkenness or absenteeism only) in writing from the Board of Directors to
refrain from such behavior.  No act or failure to act on the part of the
Executive shall be considered willful unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company.  The Company shall have the
burden of proving cause by clear and convincing evidence.

                  b.     Change in Control.

 

                         (i)        Definition.    For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any of the
following events with respect to HUB:


 

                                   (A)         The acquisition of the beneficial
ownership, as defined under the Exchange Act, of 25% or more of HUB’s voting
securities or all or substantially all of the assets of HUB by a single person
or entity or group of affiliated persons or entities;

 

 

 

                                   (B)         The merger, consolidation or
combination of HUB with an unaffiliated corporation in which the directors of
HUB as applicable immediately prior to such merger, consolidation or combination
constitute less than a majority of the board of directors of the surviving, new
or combined entity unless one-half of the board of directors of the surviving,
new or combined entity



--------------------------------------------------------------------------------

-4-

 

were directors of HUB immediately prior to such transaction and HUB’s chief
executive officer immediately prior to such transaction continues as the chief
executive officer of the surviving, new or combined entity; or

 

 

 

                                   (C)         During any period of two
consecutive calendar years, individuals who at the beginning of such period
constitute the Board of Directors of HUB cease for any reason to constitute at
least two-thirds thereof, unless the election or nomination for the election by
HUB’s stockholders of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

 

 

 

                                   (D)         The transfer of all or
substantially all of HUB’s assets or all or substantially all of the assets of
its primary subsidiaries.


 

                         (ii)        Time of Change in Control.   For purposes
of this Agreement, a Change in Control of HUB shall be deemed to occur on the
earlier of:


 

                                   (A)         The first date on which a single
person or entity or group of affiliated persons or entities acquire the
beneficial ownership of 25% or more of HUB’s voting securities; or

 

 

 

                                   (B)         Forty-five (45) days prior to the
date HUB enters into a definitive agreement to merge, consolidate, combine or
sell the assets of HUB; provided however, that for purposes of any resignation
by the Executive, the Change in Control shall not be deemed to occur until the
consummation of the merger, consolidation, combination or sale, as the case may
be, except if this Agreement is not expressly assumed in writing by the
acquiring company, then



--------------------------------------------------------------------------------

-5-

 

the Change in Control shall be deemed to occur the day before the consummation;
and further provided that if any definitive agreement to merge, consolidate,
combine or sell assets is terminated without consummation of the acquisition,
then no Change in Control shall have been deemed to have occurred; or

 

 

 

                                   (C)         The date upon which the election
of directors occurs qualifying under Section b(i)(C) above.

                  c.     Contract Period.   “Contract Period” shall mean the
period commencing the day immediately preceding a Change in Control and ending
on the earlier of (i) three years after the consummation of any event giving
rise to the Change in Control or (ii) the date the Executive would attain age
65.

                  d.     Exchange Act.   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

                  e.     Good Reason.   When used with reference to a voluntary
termination by Executive of his employment with the Company, “Good Reason” shall
mean any of the following, if taken without Executive’s express written consent:

 

                         (i)        The assignment to Executive of any duties
inconsistent with, or the reduction of authority, powers or responsibilities
associated with, Executive’s position, title, duties, responsibilities and
status with the Company immediately prior to a Change in Control; any removal of
Executive from, or any failure to re-elect Executive to, any position(s) or
office(s) Executive held immediately prior to such Change in Control.  A change
in position, title, duties, responsibilities and status or position(s) or
office(s) resulting from a Change in Control or from a merger or consolidation
of the Company into or with



--------------------------------------------------------------------------------

-6-

 

another bank or company shall not meet the requirements of this paragraph if,
and only if, the Executive’s new title, duties and responsibilities are accepted
in writing by the Executive, in the sole discretion of the Executive.

 

 

 

                         (ii)        A reduction by the Company in Executive’s
annual base compensation as in effect immediately prior to a Change in Control
or the failure to award Executive any annual increases in accordance herewith;

 

 

 

                         (iii)       A failure by the Company to continue any
bonus plan in which Executive participated immediately prior to the Change in
Control or a failure by the Company to continue Executive as a participant in
such plan on at least the same basis as Executive participated in such plan
prior to the Change in Control;

 

 

 

                         (iv)       The Company’s transfer of Executive to
another geographic location outside of New Jersey or more than 25 miles from his
present office location, except for required travel on Company’s business to an
extent substantially consistent with Executive’s business travel obligations
immediately prior to such Change in Control;

 

 

 

                         (v)        The failure by the Company to continue in
effect any employee benefit plan, program or arrangement (including, without
limitation the Company’s 401(k) plan, the Company’s pension plan, life insurance
plan, health and accident plan, disability plan, or stock option plan) in which
Executive is participating immediately prior to a Change in Control (except that
the Company may institute or continue plans, programs or arrangements providing
Executive with substantially similar benefits); the taking of any action by the
Company which would adversely affect Executive’s participation in or materially
reduce Executive’s benefits under, any of such plans, programs or arrangements;



--------------------------------------------------------------------------------

-7-

 

the failure to continue, or the taking of any action which would deprive
Executive, of any material fringe benefit enjoyed by Executive immediately prior
to such Change in Control; or the failure by the Company to provide Executive
with the number of paid vacation days to which Executive was entitled
immediately prior to such Change in Control;

 

 

 

                         (vi)       The failure by the Company to obtain an
assumption in writing of the obligations of the Company to perform this
Agreement by any successor to the Company and to provide such assumption to the
Executive prior to any Change in Control;

 

 

 

                         (vii)      Any purported termination of Executive’s
employment by the Company during the term of this Agreement which is not
effected pursuant to all of the requirements of this Agreement; and, for
purposes of this Agreement, no such purported termination shall be effective.

                  f.     Voting Securities.  “Voting securities” means HUB’s
common stock, together with any preferred stock entitled to vote generally in
elections for directors or other matters.  With respect to preferred stock, in
determining the percentage of beneficial ownership of voting securities, the
number of votes to which the holder is entitled in the election of directors
with the common holders, and not the number of shares, shall be the basis of the
calculation.

          2.      Employment.  During the Contract Period, the Company hereby
agrees to employ the Executive, and the Executive hereby accepts employment upon
the terms and conditions set forth herein.

          3.     Position.  During the Contract Period the Executive shall be
employed as the Executive Vice President of HUB and the Bank, or such other
corporate or divisional profit center as shall then be the principal successor
to the business, assets and properties of the Company, with



--------------------------------------------------------------------------------

-8-

substantially the same title and the same duties and responsibilities as before
the Change in Control. The Executive shall devote her full time and attention to
the business of the Company, and shall not during the Contract Period be engaged
in any other business activity.  This paragraph shall not be construed as
preventing the Executive from managing any investments of his which do not
require any substantial service on her part in the operation of such
investments.

          4.     Cash Compensation.  The Company shall pay to the Executive
compensation for her services during the Contract Period as follows:

                  a.     Annual Salary.  An annual salary equal to the annual
salary in effect as of the Change in Control.  The annual salary shall be
payable in installments in accordance with the Company’s usual payroll method.  
The annual salary shall not be reduced during the Contract Period.

                  b.     Annual Bonus.  An annual cash bonus equal to the
highest of the bonuses paid to the Executive for the three fiscal years prior to
the Change in Control.  The bonus shall be payable at the time and in the manner
which the Company paid such bonuses prior to the Change in Control. 

                  c.     Annual Review.  The Board of Directors of the Company
during the Contract Period shall review annually, or at more frequent intervals
which the Board determines is appropriate, the Executive’s compensation and
shall award him additional compensation to reflect the Executive’s performance,
the performance of the Company and competitive compensation levels, all as
determined in the discretion of the Board of Directors.



--------------------------------------------------------------------------------

-9-

          5.      Expenses and Fringe Benefits.

                  a.     Expenses.  During the Contract Period, the Executive
shall be entitled to reimbursement for all business expenses incurred by her
with respect to the business of the Company in the same manner and to the same
extent as such expenses were previously reimbursed to her immediately prior to
the Change in Control. 

                  b.     Supplemental Executive Retirement Plan.  During the
Contract Period, if the Executive was entitled to benefits under the Company’s
Supplemental Executive Retirement Plan (“SERP”) prior to the Change in Control,
the Executive shall be entitled to continued benefits under the SERP after the
Change in Control and such SERP may not be modified to reduce or eliminate the
accrual of or vesting of such benefits.

                  c.    Club Membership and Automobile.  If prior to the Change
in Control, the Executive was entitled to membership in a country club and/or
the use of an automobile, she shall be entitled to the same membership and/or
use of an automobile at least comparable to the automobile provided to her prior
to the Change in Control during the Contract Period.

                  d.     Other Benefits.  The Executive also shall be entitled
to vacations and sick days, in accordance with the practices and procedures of
the Company, as such existed immediately prior to the Change in Control.  During
the Contract Period, the Executive also shall be entitled to hospital, health,
medical and life insurance, and any other benefits enjoyed, from time to time,
by senior officers of the Company, all upon terms as favorable as those enjoyed
by other senior officers of the Company.  Notwithstanding anything in this
paragraph 5(d) to the contrary, if the Company adopts any change in the benefits
provided for senior officers of the Company, and such policy is uniformly
applied to all officers of the Company (and any successor or acquirer of the



--------------------------------------------------------------------------------

-10-

Company, if any), including the chief executive officer of such entities, then
no such change shall be deemed to be contrary to this paragraph.

          6.     Termination for Cause.  The Company shall have the right to
terminate the Executive for Cause, upon written notice to him of the termination
which notice shall specify the reasons for the termination and provide, if
practical, an opportunity for the Executive to cure such Cause.  In the event of
a valid termination for Cause the Executive shall not be entitled to any further
benefits under this Agreement.

          7.     Disability.  During the Contract Period if the Executive
becomes permanently disabled, or is unable to perform his duties hereunder for 4
consecutive months in any 12 month period, the Company may terminate the
employment of the Executive.  In such event, the Executive shall be entitled to
the payments and benefits provided under Section 9 hereof as if the Executive
had been terminated hereunder without Cause upon such date.

          8.     Death Benefits.  Upon the Executive’s death during the Contract
Period, the Executive shall be deemed to terminate without cause as of the date
of death and his estate shall be entitled to the payments and benefits provided
under Section 9 hereof as if the Executive had been terminated without cause
upon such date.

          9.     Termination Without Cause or Resignation. 

                  a.     Termination Without Cause.  The Company may terminate
the Executive without Cause during the Contract Period by written notice to the
Executive. 

                  b.     Resignation for Good Reason in First 90 Days After a
Change in Control.  For the first 90 days after a Change in Control, the
Executive may resign for Good Reason during the Contract Period upon prior
written notice to the Company.



--------------------------------------------------------------------------------

-11-

                  c.     Resignation After First 90 Days.  Commencing 90
calendar days after a Change in Control and continuing thereafter during the
Contract Period, the Executive may resign for any reason whatsoever and need not
specify the reason, upon four weeks written notice to the Company and, for these
purposes, the effective date of the resignation and not the date of the notice
must be 90 calendar days after the Change in Control.

                  d.     Payments and Benefits.  If the Company terminates the
Executive’s employment during the Contract Period without Cause or if the
Executive resigns for Good Reason under paragraph 9(b) or for any reason under
paragraph 9(c), the Company shall, as promptly as practical but in no event
later than 10 business days after the termination of employment pay the
Executive a lump sum (the “Lump Sum”) equal to 3.0 times the sum of (i) the
annual salary paid to the Executive immediately prior to the Change in Control
plus (ii) the highest bonus amount paid to the Executive in any fiscal year
during each of the three fiscal years immediately prior to the Change in
Control.  For these purposes, any deferral of salary or bonus by the Executive
under the Company’s 401(k) plan or otherwise shall be included in salary and
bonus.  The Company also shall continue to provide the Executive, his spouse and
eligible dependents for a period of three years following the termination of
employment, with health, hospitalization and medical insurance, as were provided
at the time of the Change in Control, at the Company’s cost, subject only to the
responsibility of the Executive to continue to pay a portion of the premium, as
well as co-pays or deductibles in such amounts as were paid by the Executive
prior to the termination.  The Lump Sum and the benefits provided hereunder
shall be subject to Section 10 hereof.

                  e.     No Duty to Mitigate.  The Executive shall not have a
duty to mitigate the damages suffered by him in connection with the termination
by the Company of his employment



--------------------------------------------------------------------------------

-12-

without Cause under paragraph 9(a) or a resignation under paragraphs 9(b) and
9(c) during the Contract Period.  The Company shall not be entitled to offset
from the payment due to the Executive hereunder any amounts due from or claims
against the Executive. 

                  f.     Legal Fees and Expenses.  If the Company fails to pay
the Executive the Lump Sum due him under this Agreement or to provide him with
the health, hospitalization and medical insurance benefits due under this
Agreement, the Executive, after giving 10 days’ written notice to the Company
identifying the Company’s failure, shall be entitled to recover from the
Company, monthly upon demand, any and all of his legal fees and other expenses
incurred in connection with his enforcement against the Company of the terms of
this Agreement.

          10.   Certain Reduction of Payments and Benefits.

                  a.     Reduction.  Anything in this Agreement to the contrary
notwithstanding, prior to the payment of the Lump Sum or the benefits payable
hereunder in connection with the Executive’s termination of employment, the
certified public accountants for the Company immediately prior to a Change in
Control (the “Certified Public Accountants”), shall determine as promptly as
practical and in any event within 20 business days following the termination of
employment of Executive whether any payment or distribution by the Company to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would more likely than not be nondeductible by HUB for Federal income
purposes because of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and if it is then the aggregate present value of amounts
payable or distributable to or for the benefit of the Executive pursuant to this
Agreement in connection with the Executive’s termination of employment (such
payments or



--------------------------------------------------------------------------------

-13-

distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced (but not below zero) to the Reduced
Amount.  For purposes of this paragraph, the “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Agreement Payments without causing any Payment to be nondeductible by HUB
because of said Section 280G of the Code.

                  b.     Executive Selection of Reductions.  If under paragraph
(a) of this section the Certified Public Accountants determine that any payment
would more likely than not be nondeductible by HUB because of Section 280G of
the Code, HUB shall promptly give the Executive notice to that effect and a copy
of the detailed calculation thereof and of the Reduced Amount, and the Executive
may then elect, in his sole discretion, which and how much of the Agreement
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Agreement Payments equals the Reduced Amount),
and shall advise HUB in writing of his election within 5 business days of his
receipt of notice.  If no such election is made by the Executive within such
5-day period, HUB may elect which and how much of the Agreement Payments shall
be eliminated or reduced (as long as after such election the aggregate present
value of the Agreement Payments equals the Reduced Amount) and shall notify the
Executive promptly of such election.  For purposes of this paragraph, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. 
All determinations made by the Certified Public Accountants shall be binding
upon HUB and the Executive and shall be made as promptly as practical but in any
event within 20 days of a termination of employment of the Executive. HUB may
suspend for a period of up to 30 days after termination of employment the
payment of the Lump Sum and any other benefits due to the Executive under this
Agreement



--------------------------------------------------------------------------------

-14-

until the Certified Public Accounts finish the determination and the Executive
(or HUB, as the case may be) elect how to reduce the Agreement Payments, if
necessary provided that during such suspension, the Company continues to pay
Executive’s salary.  As promptly as practicable following such determination and
the elections hereunder, the Company shall pay to or distribute to or for the
benefit of the Executive such amounts as are then due to the Executive under
this Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such amounts as they become due to the Executive under
this Agreement.

                  c.     Overpayments and Underpayments.  As a result of the
uncertainty in the application of Section 280G of the Code, it is possible that
Agreement Payments may have been made by the Company which should not have been
made (“Overpayment”) or that additional Agreement Payments which will have not
been made by HUB could have been made (“Underpayment”), in each case, consistent
with the calculation of the Reduced Amount hereunder.  In the event that the
Certified Public Accountants, based upon the assertion of a deficiency by the
Internal Revenue Service against HUB or Executive which said Certified Public
Accountants believe has a high probability of success, determines that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to Executive which Executive shall repay to HUB together with
interest at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code; provided, however, that no amount shall be payable by Executive to HUB
in and to the extent such payment would not reduce the amount which is subject
to taxation under Section 4999 of the Code.  In the event that the Certified
Public Accountants, based upon controlling precedent, determine that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of



--------------------------------------------------------------------------------

-15-

the Executive together with interest at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code.

          11.   Non-Disclosure of Confidential Information.

                  a.     Non-Disclosure of Confidential Information.  Except in
the course of her employment with the Company and in the pursuit of the business
of the Company or any of its subsidiaries or affiliates, the Executive shall
not, at any time during or following the Contract Period, disclose or use, any
confidential information or proprietary data of the Company or any of its
subsidiaries or affiliates.  The Executive agrees that, among other things,
information concerning the identity of and the Company’s relations with its
customers is confidential information.

                  b.     Specific Performance.  Executive agrees that the
Company does not have an adequate remedy at law for the breach of this section
and agrees that he shall be subject to injunctive relief and equitable remedies
as a result of the breach of this section.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the force and effect of the
remaining valid portions.  No violation of this Section 11 shall entitle the
Company to withhold any payment or benefit due the Executive hereunder.

                  c.     Survival.  This section shall survive the termination
of the Executive’s employment hereunder and the expiration of this Agreement.

          12.   Term and Effect Prior to Change in Control. 

                  a.     Term.  Except as otherwise provided for hereunder, this
Agreement shall commence on the date hereof and shall remain in effect for a
period of 3 years from the date hereof (the “Initial Term”) or until the end of
the Contract Period, whichever is later.  The Initial Term shall be
automatically extended for an additional one year period on the anniversary date



--------------------------------------------------------------------------------

-16-

hereof (so that the Initial Term is always 3 years) unless on or before such
date the Board of Directors of HUB by resolution passed by a majority vote of
the Directors then in office, votes not to extend the Initial Term any further. 
The Company shall promptly advise the Executive in writing of the passage of
such resolution and if it fails to do so the passage of such resolution shall be
ineffective.

                  b.     No Effect Prior to Change in Control. Prior to a Change
in Control, this Agreement shall not affect any rights of the Company to
terminate the Executive or the benefits payable to the Executive.  The rights
and liabilities provided hereunder shall only become effective upon a Change in
Control.  If the employment of the Executive by the Company is ended for any
reason whatsoever prior to a Change in Control, this Agreement shall thereafter
be of no further force and effect.

          13.   Compensation and Benefits Provided Not in Derogation of Other
Benefits.  Anything to the contrary herein contained notwithstanding, the
payment or obligation to pay any monies, or granting of any benefits, rights or
privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that the
Executive shall not be entitled to the benefits of any other plan or program of
the Company or agreement with the Company expressly providing for severance or
termination pay or post-employment medical benefits.  In furtherance of the
foregoing, this Agreement is not in derogation of, but rather supplemental to,
the rights and benefits of the Executive, if any, under any stock option plan,
restricted stock plan, pension plan, 401(k) plan and SERP.



--------------------------------------------------------------------------------

-17-

          14.   Notice.  During the Contract Period, any notice of termination
of the employment of the Executive by the Company or by the Executive to the
Company shall be communicated by written Notice of Termination to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” shall
mean a dated notice which shall (i) indicate the specific termination provision
in this Agreement relied upon; (ii) set forth, if necessary, in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the employment of the Executive or from the Company under the provision so
indicated; (iii) specify a date of termination, which shall be not less than
four weeks nor more than six weeks after such Notice of Termination is given,
except in the case of termination of employment by the Company of the Executive
for Cause pursuant to Section 6 hereof, in which case the Notice of Termination
may specify a date of termination as of the date such Notice of Termination is
given; and (iv) be given by personal delivery or, if the individual is not
personally available, by certified mail to the last known address of the
individual.  Upon the death of the Executive, no Notice of Termination need be
given.

          15.   Payroll and Withholding Taxes.  All payments to be made or
benefits to be provided hereunder by the Company shall be subject to applicable
federal and state payroll or withholding taxes. 

          16.   Miscellaneous.  This Agreement is the joint and several
obligation of HUB and the Bank.  The terms of this Agreement shall be governed
by, and interpreted and construed in accordance with, the laws of New Jersey. 
This Agreement supersedes all prior agreements and understandings with respect
to the matters covered hereby.  The amendment or termination of this Agreement
may be made only in a writing executed by the Company and the Executive, and no
amendment or termination of this Agreement shall be effective unless and until
made in such a



--------------------------------------------------------------------------------

-18-

writing.  This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the assets of the Company.  This Agreement is personal
to the Executive and the Executive may not assign any of his rights or duties
hereunder but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

          IN WITNESS WHEREOF, Hudson United Bancorp and Hudson United Bank each
have caused this Agreement to be signed by their duly authorized representatives
pursuant to the authority of their Boards of Directors, and the Executive has
personally executed this Agreement, all as of the day and year first written
above.

ATTEST:

 

HUDSON UNITED BANCORP

 

 

 

/s/ ANN M. LACARRUBBA

 

By:

/s/ KENNETH T. NEILSON

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

                              , Secretary

 

 

Kenneth T. Neilson, Chairman,

 

 

 

 

Chief Executive Officer & President

 

 

 

 

 

 

ATTEST:

 

HUDSON UNITED BANK

 

 

 

 

 

 

/s/ ANN M. LACARRUBBA

 

By:

/s/ KENNETH T. NEILSON

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

                              , Secretary

 

 

Kenneth T. Neilson, Chairman,

 

 

 

 

Chief Executive Officer & President

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

/s/ ANN M. LACARRUBBA

 

 

/s/ D. LYNN VAN BORKULO-NUZZO

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

D. LYNN VAN BORKULO-NUZZO

 